IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,630, AP-76,631 & AP-76,632


EX PARTE MICHAEL LEONARD CARNEY, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W93-60404-J(A), W91-30195-J(A) & W91-30196-J(A) 

IN THE CRIMINAL DISTRICT COURT #3 FROM DALLAS COUNTY


 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to one charge of
burglary of a vehicle, one charge of unauthorized use of a motor vehicle, and one charge of forgery
in exchange for deferred adjudication community supervision.  Applicant's guilt was later
adjudicated in all three cases, and he was sentenced to sixty years' imprisonment.  He did not appeal
his convictions.
	Applicant contends, inter alia, that his counsel at adjudication rendered ineffective assistance
because he did not perform any independent investigation, did not call any witnesses in mitigation
of Applicant's punishment, and did not advise Applicant of his right to present evidence in
mitigation of punishment.  
	After holding a live hearing and considering testimony and evidence, the trial court has
determined that adjudication counsel was ineffective in that counsel failed to investigate and present
testimony and evidence in mitigation of punishment at adjudication, and that such ineffective
representation prejudiced Applicant.  Relief is granted.  The sentences in Cause Nos. W93-60404-J(A), W91-30195-J(A) and W91-30196-J(A) in the Criminal District Court #3 of Dallas County are
set aside, and Applicant is remanded to the custody of the Sheriff of Dallas County so that a new
punishment hearing can be conducted.  The trial court shall issue any necessary bench warrant within
10 days after the mandate of this Court issues.

Delivered: September 14, 2011
Do Not Publish